ON PETITION FOR REHEARING.
PEE CURIAM.
The appellant, Sarah M. Ellsworth, has filed a petition for a rehearing in this ease in which she calls our special attention to some features of the evidence with reference to the water right appellants claim to have acquired in their purchase of this land. We have given the matters mentioned in her petition further consideration. We do not find, however, such a condition of facts developed as would justify us in reversing the judgment of the trial court. The matters discussed in this petition are substantially the same questions presented on the original hearing. The petition must be denied, and it is so ordered.